 MASSACHUSETTS LEATHER MANUFACTURERS' ASSOCIATION 513tion at approximately 4 p. m.However, he stated that negotiationshad been concluded prior to the receipt of the letter and that only theformalities of having the contract typed and the signatures affixedremained.The membership of the Intervenor ratified the contracton the night of December 7, and notice of the ratification was com-municated to Mr. Sweetland that night after such action was taken.The Petitioner had sent the letter of December 7 to the Employer byspecial delivery registered mail, return receipt requested, and thelatter shows that it was received by one Hazel Thompson for theaddressee,Mr. Sweetland, on December 7.It is evident from the above testimony that the Employer had actualknowledge of the Petitioner's claim prior to the formal execution ofthe current contract.Notwithstanding that negotiations had beenconcluded and the terms of the contract ratified by the union member-ship prior to such notice, no contract was entered into before thePetitioner's notice was given.The petition was filed herein within10 days after such notice was given, and the Board has recentlyaffirmed its policy that the execution of a contract in the interim can-not operate as a bar to an election.'4.The Employer is engaged in the manufacture of forgings andstampings for the automotive and mechanical refrigeration industry.The parties herein stipulated, and we find, that the following em-ployees constitute a unit appropriate for the purposes of collectivebargaining within the meaning of Section 9 (b) of the Act:All production and maintenance employees of the Employer at itsBinghamton, New York, plant, excluding all office clerical employees,laboratory technicians, guards, professional employees, and super-visors as defined in the Act.[Text of Direction of Election omitted from publication.]1 SeeAssociated Food Distributors,Inc.,109 NLRB574.Cf.Oswego Falls Corp.,110NLRB 621.Massachusetts Leather Manufacturers'AssociationandLeatherWorkers Organizing Committee,CIO and Its Local 21, Peti-tionerAdvance Leather Co.,Inc.andLeather Workers Organizing Com-mittee, CIO and Its Local 21, PetitionerJoseph Lewaiski d/b/a Comet Leather&Finishing Co.andLeatherWorkers Organizing Committee,CIO and Its Local21, PetitionerTheodore Kaplan,I.L. Tarlow, Warren T. Carney and Lillian E.Carney d/b/a Danvers Coating Co.andLeather Workers Or-ganizing Committee,CIO and Its Local 21, Petitioner112 NLRB No. 73. 514DECISIONS OF NATIONAL LABOR RELATIONS BOARDDolan Leather CompanyandLeather Workers Organizing Com-mittee,CIO and Its Local 21, PetitionerEndicott Finishing Co., Inc. and Milton E. Copp,Melvin Hershen-son and Saul D. Hershenson d/b/a North Shore Leather Co.andLeather Workers Organizing Committee,CIO and Its Local 21,PetitionerFast Finishing Co., Inc.andLeather Workers Organizing Com-mittee,CIO and Its Local 21, PetitionerFoster Leather Co.,Inc.andLeather Workers Organizing Com-mittee,CIO and Its Local 21, PetitionerGreenway Tanning Company, Inc.andLeather Workers Organ-izing Committee, CIO and Its Local 21,PetitionerAntonio Danda and Joseph R. Drago d/b/a H. D. C. Leather Com-panyandLeather Workers Organizing Committee,CIO and ItsLocal 21, PetitionerHenry and Samuel Smidt d/b/a Henry Leather CompanyandLeather Workers Organizing Committee,CIO and Its Local 21,PetitionerEdward J. and John F. Hogan d/b/a Hogan Bros.andLeatherWorkers Organizing Committee,CIO and Its Local 21, Peti-tionerIdeal Finishing Co., Inc.andLeather Workers Organizing Com-mittee,CIO and Its Local 21, PetitionerKay Tanning Co., Inc.andLeather Workers Organizing Commit-tee, CIO and Its Local 21, PetitionerN. H. Matz and Bertram Matz d/b/a Matz Tanning CompanyandLeather Workers Organizing Committee,CIO and Its Local 21,PetitionerMorris Issaacson d/b/a Morris Tanning Co.andLeather Work-ers Organizing Committee,CIO and Its Local 21, PetitionerVictory Tanning CorporationandLeather Workers OrganizingCommittee,CIO and Its Local 21, PetitionerCharles Swartzburg d/b/a Charles Swartzburg Leather Com-panyandLeather Workers Organizing Committee,CIO and ItsLocal 21, PetitionerStahlbrand Leather Co., Inc.andLeather Workers OrganizingCommittee,CIO and Its Local 21, PetitionerShawmut Tanning CorporationandLeather Workers OrganizingCommittee, CIO and Its Local 21,Petitioner MASSACHUSETTS LEATHER MANUFACTURERS' ASSOCIATION 515Samsons Leather Co.,Inc.andLeather Workers Organizing Com-mittee, CIO and Its Local 21, PetitionerF. P. Osborn,Inc.andLeather Workers Organizing Committee,CIO and Its Local 21,PetitionerVictor J. Regis,Mario J. Regis and Guido V. Regis d/b/a RexLeather Finishing CompanyandLeather Workers OrganizingCommittee,CIO and Its Local 21,PetitionerStrauss Tanning Company,Inc.andLeather Workers OrganizingCommittee,CIO and Its Local 21,PetitionerTremont Leather Co., Inc.andLeather Workers Organizing Com-mittee,CIO and Its Local 21, PetitionerThe American Polymer Company of the Chemical Division ofthe Borden CompanyandLeather Workers Organizing Com-mittee,CIO and Its Local 21, PetitionerThe American Resinous Chemicals CorporationandLeatherWorkers Organizing Committee,CIO and Its Local 21, Peti-tionerGoodhue Plastics,Inc.andLeatherWorkers Organizing Com-mittee,CIO and Its Local 21, Petitioner.Cases Nos. 1-RC-38541,1-RC 3855,1-1110-3858,1-RC-3859,1-RC-3860,130-3862,1-RC-3864, 130-3865, 1-RC-3868, 1-RC-3869, 1-RC-3870, 130-3871,1-1103872,1-RC-3874,1-RC-3876,1-RC-3878,130-3881,1-RC-3882, 1-R0-3884, 1-RC-3885, 1-RC-3887, 1-R0-3891, 1-RC-3892, 1-110-3893, 1-R0-3894, 130-3895, 1-RC-3896, and 1-RC-3898.A pril 28,1955DECISION AND DIRECTION OF ELECTIONSUpon separate petitions duly filed, a hearing was held in this con-solidated proceeding on February 15-18, 22, and 23, 1955, at Salemand Boston, Massachusetts, before Joseph Lepie, hearing officer.Thehearing officer's rulings made at the hearing are free from prejudicialerror and are hereby affirmed.''The various individual Employers covered by the separate petitions are collectivelyrefereed to bench as the Independents-Massachusetts Leather Manufacturers' Associa-tion is herein iefeired to as the Association, and the Emploles as a group involved in theAssociation petition are ia!ciied to as the MembersThe names of various of the indi-vidual Employ ers appear herein as amended at the hearingThe -Members of the Association covered by the petition in Case No 1-RC-3854 are-Carr Leather Co , Ruin Laties, Allen Gittei, Morton GerfnetMorris Golnd, and BarryHoffman d/b/a Central Leather Co , B E. Cox Leather Co ; William F. Duffy d/b/a Wil-liam F Duffy & Son , Fei aura Leather Co , Inc , Gale Leather Co , Inc , Hunt-RankinLeather Co , Kustei n Led list Co , Kit stein Tanning Company, Inc , Korn Leather Coin-pany, Inc , John McCarthy & Son, Inc , Modern Leather & Finishing Co , Inc. , MorrillLeather CompanyNaumkeag Tanning Company, Inc , Prager Leather Corp. ; PragerTanning Company , Stanley and Albeit Diroce d/b/a Standard Finishing Company , PhennySnnidt Leather CoSupetioi Hat Leather Co , Universal Tanning Co ; and Verza Tanning369028-56-vol 11234 Z16DECISIONS OF NATIONAL LABOR RELATIONS BOARDUpon the entire record in this case,' the Board finds :1.The Employers are engaged in commerce within themeaning,of the National Labor Relations Act?2.The labor organizations involved claim to represent certainemployees of the Employers.3.A question affecting commerce exists concerning the represen-tation of employees of the Employers within the meaning of Section9 (c) (1) andSection 2 (6) and (7) of the Act.The Intervenor, International Fur and Leather Workers Union ofthe United States and Canada and its Local21,4 asserts its currentcontracts with the individual Companies involved herein as bars tothe present proceedings alleging that the petitions were filed prema-turely.The Employers and the Petitioner contend the various con-tracts do not bar these proceedings because (1) with respect to allbut three of these contracts the petitions forestalledautomatic re-newal thereof; (2) the remaining three contain illegalunion-secu-rity clauses; and (3) in any event a schism exists in the contractingunion.Two-year collective bargaining agreements between Members ofthe Association and the Intervenor and between all but 3 of the In-dependents and the Intervenor remain in effect until May 25, 1955,and provide for yearly automaticrenewals unless notice is givenby either party 90 days prior to the expiration date.The petitionsand amended petitions herein were filed on January 21 and 27, 1955,respectively.We note that the petitions were filed around a month-Co , all of Peabody,Massachusetts;Bay State Belting Company;Henry K. Barnes Co.;Ciestbrand Tanning Co.;Donnell & Mudge Tanning Corp. ; John Flynn & Sons,Inc ; Haw-thorne Tanners,Inc. ;Helburn Thompson Company ; Harold M. Leach and Charles J.Heckel d/b/a Leach-Heckel Leather Co. ; A Joseph Jones d/b/a Mason Tanning Co. ;'Thomas A. O'Keefe Leather Co. ;Russell-Sim Tanning Co.; and H. A. Polchuk d/b/aWitch City Tanning Company,all of Salem,Massachusetts;Creese & Cooke Co., Inc., andJudge Leather Co of Danvers, Massachusetts;and Wakefield Fellmongers Co. of Wake-field,Massachusetts2 As the record and briefs in these proceedings adequately present the issues and thepositions of the parties,the Intervenor's request for oral argument before the Board ishereby denied3The recordindicates that all Companies involved herein with the exception of theAmerican Polymer Company(engaged in the manufacture of plastics),The AmericanResinous Chemicals Corporation(engaged in the manufacture of chemicals and adhesives),and Goodhue Plastics(engaged in the manufacture of plastics)are engaged in one or morephases of the leather industryThe record further shows that with the exception of one,each Employer,whether Inde-pendent or a Member, either processed and shipped to points outside the Commonwealth ofMassachusetts,merchandisevaluedin excess of $50,000, or received in excess of $100,000for services rendered to specific companies located in Massachusetts each of which an-nually ships in excessof $50,000 to points outside the Commonwealth of Massachusetts.See JonesboroGrain Drying Cooperative,110 NLRB 481.The one exception,a company in a state of insolvency which submitted no jurisdictionalfacts, is a part of the Members group. The Association Members collectively ship productsannually in excess of$500,000 to points outside the Commonwealth of Massachusetts. SeeInsulation Contractors of Southern California, Inc ,110 NLRB 638.4Before the close of the hearing the Intervenor presented evidence that during thecourse of the hearing it had been merged with the Amalgamated Meat Cutters and ButcherWorkers of North America,AFL, and had become a constituent part thereof. MASSACHUSETTS LEATHER MANUFACTURERS' ASSOCIATION 517a reasonable time-before theMill Bdate,5which has now passed,and these contracts are about to expire .6Accordingly, we find thatthese petitions were not prematurely filed and that these contractsare no bar to these proceedings.With respect to the three remaining Independent Companies, therecord shows that the Intervenor's contracts with the AmericanPolymer Company of the Chemical Division of Borden Company(Case No. 1-RC-3895) and with the American Resinous ChemicalsCorporation (Case No. 1-RC-3896) expire on May 31, 1955. Thecollective-bargaining agreement between the Intervenor and Good-hue Plastics, Inc., commenced on February 1, 1954, and expires onJanuary 3, 1956.The first 2 of these 3 contracts mentioned contain the followingunion-security provision :Article II (a) It is a continuing condition of employmentthat all employees covered by this agreement, both present andnew, shall be and remain in good standing members of the Union.(b)The employer agrees that it will not retain in its employ(1) any present employee covered by this agreement not now amember of the Union who has failed to become a member of theUnion within three (3) weeks from the date hereof; (2) anynew employee covered by this agreement who does not belongto the Union when hired and who does not join within three (3)weeks after his or her employment commences; and (3) any em-ployee covered by this agreement who does not maintain goodmembership in the Union, provided that the employer shall notbe required to discharge any such employee until the expira-tion of seven (7) days after receipt of written notice from theUnion requesting it to do so.The following union-security clause is contained in the last men-tioned contract:Article VII 2. Each new employee hired after the date of thisAgreement shall, as a condition of employment, make applica-tion for membership in the Union within five (5) days after thedate of hiring, but shall not be required to pay an initiation feeuntil he has completed the three-week probationary period atwhich time he shall join the Union, and thereafter remain in goodfinancial standing in the Union for the duration of this Agree-ment.3.Each present employee who is a member of the Union shall,as a condition of continued employment, hereafter remain ins SeeCentral Rnfina,108 NLRB 307; J. CMrscltman Company, Inc,106 NLRB 529,530;Micamold Radio Corp,94 NLRB 1193.6 Cf.Poi tsmouth Clay Refracto) ,es Co,97 NLRB 1144. 518DECISIONS OF NATIONAL LABOR RELATIONS BOARDgood financial standing in the Union for the duration of this.Agreement.Any presentemployee, exceptthose referred to inparagraph 2, above, not a member of the Union, shall as a con-dition of continued employment, join the Union within ten (10)days after the signing of this Agreement and thereafter remainin good financial standing in the Union for the duration of thisAgreement.We note that the above-quoted sections of these contracts specificallyprovide for periods of 3 weeks or for a period of 10 days in whichto join the union as a condition of continued employment for newemployees or nonmembers employed at the time of execution,depend-ing upon the category in which they fall.Thus, these provisionsexpressly deny to both old and new employees the 30-day statutoryperiod in which to join the union.As they provide for union securityin excess of that permitted by the Act,' we find that these contractsdo not constitute bars to these proceedings.'4.With respect to the appropriate bargaining units, the partiesare in agreement, and we find, that in Cases Nos. 1-RC-3895, 3896,and 3898 involving The American Polymer Company, The AmericanResinous Chemicals Corporation, and Goodhue Plastics, Inc., respec-tively, theunit consists of:All production and maintenance employees, excluding dishwashers,laboratory assistants,chemists,office clerical employees,professionalemployees, executive employees, guards, and all supervisors as definedin the Act.The parties further agree, and we find, that a separate unit for eachof the remaining Independent Employers covered byseparate peti-tions herein,shall consist of:All production employees, excluding office clerical employees,maintenance employees, executives, professional employees,foremen,-guards, and all supervisors as defined in tho, Act.In Case No. 1-RC-3854, the Petitioner and the Association are inagreement and urge a single units consisting of:All production employees of the Members of the Association in the-Peabody, Salem, and Danvers area, excluding office clerical employ-ees,maintenance employees, executives, foremen, guards, professionalemployees, and all supervisors as defined in the Act.The Intervenor does not object to the inclusions and exclusionsoutlined for this unit but contends that the employees of each mein-' SeeIra Grob,Inc,110 NLRP. 6268In anv event the first 2 of these 3 contracts are about to expire and would not bar anelection herein for that reasonAs we have found that none of the contracts between theTntervenoi and the vaiious companies bar these proceedings on the grounds stated hereinwe find it unnccessaty to pass upon the schism issues presented by the parties0 This is substantially the unit found appropriate by the Board for members of this-Association inAdvance Tannuiq Conifuny,60 NLRB 923 CHRONICLE PUBLISHING COMPANY, INC.519.ber constitute separate appropriate units.The record reveals thatsince 1945 the Intervenor and the Association have continued thebargaining pattern found by the Board to warrant establishing asingleAssociationmultiemployer bargaining unit for members inthe Peabody, Salem, and Danvers area. It has been the practice, bothbefore and after the Board's decision, for the Association to bargainjointly on behalf of these Members and for each employer-memberindividually to sign without change identical bargaining contractsnegotiated in their behalf by the Association.We find, therefore,that a multiemployer unit rather than the separate member-employerunits urged by the Intervenor is appropriate.10Accordingly, we find a single unit consisting of the above-described'employees of Association Members in the Peabody, Salem, and Dan-vers area, is appropriate for purposes of collective bargaining withinthe meaning of Section 9 (b) of the Act.[Text of Direction of Elections omitted from publication.]11 SeeUnited Productions of Aumertca111 NLRB 390;Bloch. Cut Manufactu,ers, Inc.,Ill NLRB 2(i.iThe Intervenor alternatively urged at the hearing that if a multiemployer unit is foundappropuate, it should include five member-companies which are located outside the Pea-body, Salem, and Danvers aiea and which were excluded from the area unit previouslyfound appropriate, by the Ronid in 1945The record reveals that the Association has attimes and in vai y ing degi ees, assisted these five members in bargaining for their respec-tive units of has bargained on then behalf, and at times such bargaining has occurredcon(urrentl} NNith the area bargainingIlowever, this was likewise the practice beforethe Board s unit determination in 1945, and the present record clearly ueflects an intentby the paities to the area bargaining, as isell as those members excluded therefrom, topursue a course of bargaining in conformity with the Board's area unit determination. Inview of the Ioicgnmg we find no peisuasive season for disturbing the successful historyofmulnempie ei b,egainiii confined to ;Members nu the Peabody, Salem, and DanversareaSeeAuConditioningCompany of Southern C'alifoinsa,81 NLFB 946, 952.Chronicle Publishing Company,Inc.andLynn E. Boyd.Case No.35-CA-531.April 29, 7955DECISION AND ORDEROn October 29, 1954, Trial Examiner Lee J. Best issued his Inter-mediate Report in the above-entitled proceeding, finding that theRespondent had engaged in and was engaging in certain unfair laborpractices and recommending that it cease and desist therefrom andtake certain affirmative action, as set forth in the copy of the Inter-mediate Report attached hereto.Thereafter, the Respondent Com-pany filed exceptions and brief.The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed.The Board has considered the Inter-mediate Report, the exceptions and the brief, and the entire record112 NLRB No. 69.